BOWEN, Presiding Judge.
Robert L. Bowen pleaded guilty and was convicted of second degree assault. Sentence was six years’ imprisonment.
A careful reading of the record shows that the appellant did understand the Ireland form he signed.
*169The trial judge thoroughly explained to the appellant that he was charged with an intentional shooting. The appellant claimed that the gun went off accidentally, but admitted that he knew what he was charged with, and still wanted to plead guilty. The State made a showing of what it expected the evidence to prove.
“Although a court may accept a guilty plea even if the defendant insists that he is innocent, guilty pleas coupled with claims of innocence should not be accepted unless there is a factual basis for the plea and not until the judge has inquired into and sought to resolve the conflict between the waiver of trial and the claim of innocence.” Allison v. State, 495 So. 2d 739, 741 (Ala.Cr.App.1986).
The guilty plea was with the advice and approval of counsel.
Additionally, since there was no motion to withdraw the guilty plea, the appellant is precluded from challenging that plea on appeal. Willis v. State, 500 So.2d 1324, 1325 (Ala.Cr.App.1986).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.